DETAILED ACTION
1.	 Claims 1-17 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
4.  	Claim 8 is rejected because the claim is  improper depend on claim 7 instead of claim 1. Specifically  claim 8 is improperly dependent  because  the claim recite  “The apparatus of claim 7”, but  the term “The apparatus” is recited in claim 1 but not recited  in claim 7. Therefore, said improperly dependent  causing the metes and bounds of the claimed invention to be vague and ill-defined, whereby the claim is  rendered indefinite. 
For examination  purpose  the dependency of claim  8 on claim 1 is applied.. 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1,4-6, 9-10,12,15 and 17 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Lee  et al., (hereafter Lee ), US 20160275249 A1, published on Sept. 22,2016.
As to claim 1, Lee teaches An apparatus comprising a processor, the processor being configured to (Fig. 2, Abstract, An apparatus comprising a video processor configure to effectively managing and storing medical information of a patient.):
 	receive input image data corresponding to output image data of a first radiology scanner device( Abstract, Fig.16, [0176]. FIG. 16 is a view illustrating a process in which a mobile
 device 1610 receives first medical information from a first server 1620, wherein the first server 1620  may use the medical images corresponding to different standard that include  the DICOM standards an non- DICOM standards, where images are scanned and transmitted from a medical device. See also Abstract  ); 
translate the input image data into a format corresponding to output image data of a second radiology scanner device (Fig.16, [0176], the  mobile device 1610 perform an inter-compatibility process by which the first medical information is converted into a format 
which is compatible with the second server 1630, when the images received by a device 1610 is  not in the image format corresponding to the DICOM standards but is in another image format which is not supported by the second server 1630 to which the first medical information is to be transmitted); and 
generate an output image corresponding to the translated input image data on a post processing imaging device associated with the first radiology scanner device (Fig.16, [0176], thus, the  mobile device 1610 perform an inter-compatibility process and  generate the corrected first medical information which can be used in the second server 1630).


As to claim 4, Lee teaches the first radiology scanner device comprises a first type of scanner device associated with a first vendor and the second radiology scanner device comprises a second type of scanner device associated with a second vendor (Abstract  Figs.9 and 16, [0176], as discus in claim 1 above, for example,  the mobile device 1610 receives the first medical information corresponding to the simple medical image file from the first server 1620, and the second server 1630 using the DICOM standards may not use the first medical information in its original format,. Thus, a device that generate DICOM standards which is  compatible with the second server 1630 is  different from the device that originate   the simple medical image  which is compatible  with the server 1610. See also MRI Device and CT device illustrated in Fig.9 ).  

As to claim 5, Lee teaches the input is an image or video sequence (Fig.16, [0176], the image are medical images).  

As to claim 6, Lee teaches  the processor is configured to translate the input by modifying the format of the output of the first radiology scanner device to correspond to a perceptual style of the second radiology scanner device (Abstract,  Fig.16, [0176], by performing an inter-compatibility process on the first medical information, wherein the inter-compatibility process causes the corrected first medical information to be usable in a second medical device which is different from the first medical device, and transmit the corrected first medical information to at least one of the second medical device.).  

As to claim 9, Lee teaches the controller is a manually adjusted controller ([0158] Also, the data to be transmitted to the second server 940 from the mobile device 910 may be manually selected by the user).  

As to claim 10, Lee teaches the input is a medical image (Abstract, Fig.16, [0176], the image are medical images).  

Claim12 is rejected the same as claim1 except claim 12 is directed to a method  claim. Thus, argument analogous to that presented above for claim 1 is applicable to claim 12.

Claim 15 is rejected the same as claim 4 except claim 15 is directed to a method  claim. Thus, argument analogous to that presented above for claim 4 is applicable to claim 15.

As to claim 17, Lee teaches A computer program product comprising non-transitory machine-readable instructions, which when executed, are configured to carry out the method 12 ([0034] a non-transitory computer-readable recording medium may have embodied thereon a computer program for executing the methods).


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claim 7 is  rejected under 35 U.S.C. 103(a) as being unpatentable over Lee , US 20160275249 A1, in view of WILLCUT; Virgil(hereafter WILLCUT), US 20180326223,  published on  11/15/2018. 

As to claim 7, Lee teaches  the processor is configured to use to translate the input into the format corresponding to the output of the second radiology scanner device(Fig.16, [0176], this limitation discuss in claim 1 above).
	However, it is noted that Lee does not teach “a machine learning model to translate the input into the format corresponding to the output of the second radiology scanner device”, although Lee teaches  a computer program that transform  image format  not corresponding to the DICOM standards to image format corresponding to the DICOM standards. 
	
On  the other hand WILLCUT teaches the processor is configured to use a machine learning model to translate the input into the format corresponding to the output of the second radiology scanner device( [0034] software programs 44 (e.g., artificial intelligence, deep learning, neural networks, and/or radiotherapy treatment plan software), and/or any other computer-executable instructions to be executed by image processor 14.
 A software programs 44   convert medical images of one format (e.g., MRI) to another format (e.g., CT) by producing synthetic images, such as a pseudo-CT image. For instance, software programs 44 may include image processing programs to train a predictive model for converting a medial image 46 in one modality (e.g., an MR image) into a synthetic image of a different modality (e.g., a pseudo CT image); alternatively, the trained predictive model may convert a CT image into an MRI image. 
It would have been obvious to one of ordinary skill the art  to incorporate the  
method of  converting  medical images of one format  to another format  using  trained predictive model taught by WILLCUT into Lee. 
The suggestion or motivation is to carry  out  precise image  conversion from one format to another format   by training a large number of images using the predictive mode.  

8.	Claim 8  is  rejected under 35 U.S.C. 103(a) as being unpatentable over Lee , US 20160275249 A1, in view of Adair et al., (hereafter Adair),US 4587194 A,  published on  May 6, 1986 
 
	Regarding Claim 8, while Lee teaches the limitation claim 1, but fails to teach the limitation of claim 7.  
	On the other hand in the same field of endeavor image processing apparatus of Adair teaches a controller configured to adjust a degree of translation of the input image data (col.4 lines 26-33, an  inhibitor controlled imaging system of FIG. 2 is particularly advantageous a variety of different image formats can be achieved by varying the degree of exposure as well as the exposure sequence, and the degree of varying the degree of exposure can   is adjusted by a person who operate the matrix camera )
It would have been obvious to one of ordinary skill the art  to incorporate the   inhibitor controlled imaging system shown FIG. 2 taught by Adair into Lee. 
The suggestion or motivation is to  transform an image into a variety of different 
image formats  by varying   degree of exposure using  the H&D curve as shown in Fig.2/
  	
9.	Claim 16   is  rejected under 35 U.S.C. 103(a) as being unpatentable over Lee , US 20160275249 A1, in view, WILLCUT, US 20180326223, further in view of Adair, US 4587194 A,  

As to claim 16, Lee teaches  translate the input image into the format corresponding to the output image data (Fig.16, [0176], this limitation discuss in claim 1 above).
	However, it is noted that Lee does not teach “a machine learning model is trained to translate the input image into the format corresponding to the output image data, and a degree of translation is controlled by a user control”, although Lee teaches  a computer program that transform  image format  not corresponding to the DICOM standards to image format corresponding to the DICOM standards. 
	
On  the other hand WILLCUT teaches a machine learning model is trained to translate the input image into the format corresponding to the output image data ( [0034] software programs 44 (e.g., artificial intelligence, deep learning, neural networks, and/or radiotherapy treatment plan software), and/or any other computer-executable instructions to be executed by image processor 14. A software programs 44   
convert medical images of one format (e.g., MRI) to another format (e.g., CT) by producing synthetic images, such as a pseudo-CT image. For instance, software programs 44 may include image processing programs to train a predictive model for converting a medial image 46 in one modality (e.g., an MR image) into a synthetic image of a different modality (e.g., a pseudo CT image); alternatively, the trained predictive model may convert a CT image into an MRI image. 

It would have been obvious to one of ordinary skill the art  to incorporate the  
method of  converting  medical images of one format  to another format  using  trained predictive model taught by WILLCUT into Lee. 
The suggestion or motivation is to carry  out  precise image  conversion from one format to another format   by training a large number of images using the predictive mode.  
It is noted that modified Le does not teach “a degree of translation is controlled by a user control 
	On the other hand in the same field of endeavor image processing apparatus of Adair teaches and a degree of translation is controlled by a user control (col.4 lines 26-33, an  inhibitor controlled imaging system of FIG. 2 is particularly advantageous a variety of different image formats can be achieved by varying the degree of exposure as well as the exposure sequence.)
It would have been obvious to one of ordinary skill the art  to incorporate the   inhibitor controlled imaging system shown FIG. 2 taught by Adair into modified Lee. 
The suggestion or motivation is to  transform an image into a variety of different 
image formats  by varying   degree of exposure using  the H&D curve as shown in Fig.2/

Allowable Subject Matter
10.	Claims 2-3,11 and 13-14  are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	Regarding independent claims 2 and 13 no prior art is found to anticipate or render the flowing limitation obvious: 
“a synthesized image generated by the generator of the GAN, and a set of images corresponding to real images of the second radiology scanner device; determining a degree of similarity between the synthesized image and the set of real images; Page 26 of 31UII UII2020044US determining a degree of dissimilarity between the real input image and the set of real images; generating an attention map based on the determined similarity between the synthesized image and the set of real images and the determined dissimilarity between the real input image and the set of real images; determining a degree of similarity between the target attention image map generated in the first training phase and the attention map generated in the second training phase; and training the GAN using the determined degree of similarity.”
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699